Filed 7/28/21 P. v. Steele CA3
Reposted with correct file date
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----



THE PEOPLE,                                                                                  C092317

                   Plaintiff and Respondent,                                    (Super. Ct. Nos. CRF19-833,
                                                                                        CRF19-1072)
         v.

MELISSA ERIN STEELE,

                   Defendant and Appellant.




         Appointed counsel for defendant Melissa Erin Steele has asked this court to
conduct an independent review of the record to determine whether there are any arguable
issues on appeal. (People v. Wende (1979) 25 Cal.3d 436.) Finding no arguable error in
defendant’s favor, we affirm.
                                                  BACKGROUND
         On April 12, 2019, defendant was driving a car that belonged to the man who was
in the car with her. They were driving around, picking up cans. When the car’s owner
got out of the car to pick up cans, defendant drove the car away. She later told law


                                                             1
enforcement the car would never be found. The People subsequently charged defendant
in Yuba County case No. CRF1900833 (case No. 833) with unlawful taking or driving a
vehicle, with multiple prior convictions for unlawful taking or driving a vehicle (Pen.
Code, § 666.5).1
        On June 9, 2019, defendant was stopped by law enforcement and consented to a
search of her purse. Inside, law enforcement found a disassembled short-barreled
shotgun that was missing a trigger and a pipe used for smoking methamphetamine. The
People subsequently charged defendant in Yuba County case No. CRF1901072 (case No.
1072) with felon in possession of a firearm (§ 29800, subd. (a)(1)), felon carrying a
concealed weapon (§ 25400, subd. (a)(2)), possession of a short-barreled shotgun
(§ 33215), and possession of drug paraphernalia (Health & Saf. Code, § 11364).
        Defendant pleaded no contest to the automobile theft charge in case No. 833 and
felon in possession of a firearm in case No. 1072. In exchange for her plea, defendant
would be released on her own recognizance with a Cruz2 waiver and enter a six-month
drug rehabilitation program. Upon successful completion of the program, defendant
would be granted probation. The parties stipulated to a sentence of four years eight
months in state prison if defendant failed to successfully complete the program.
        On November 4, 2019, defendant failed to appear for her scheduled review
hearing. She again failed to appear on November 8. A warrant for her arrest issued and
on March 25, 2020; defendant admitted to violating her Cruz waiver.
        At sentencing, defendant apologized to the trial court, saying she relapsed before
she was able to enroll in the drug rehabilitation program. She also asked the court to
reduce her sentence by eight months; the court advised defendant it was a stipulated term.



1   Further undesignated statutory references are to the Penal Code.
2   People v. Cruz (1988) 44 Cal.3d 1247.

                                              2
Accordingly, the court sentenced her to the agreed-upon term of four years eight months
in state prison. The court awarded defendant 288 days of custody credit and imposed
various fines and fees.
       Defendant appealed without a certificate of probable cause.
                                      DISCUSSION
       Counsel filed an opening brief that sets forth the facts and procedural history of
the case and requests this court to review the record and determine whether there are any
arguable issues on appeal. (People v. Wende, supra, 25 Cal.3d 436.) Defendant was
advised by counsel of her right to file a supplemental brief within 30 days from the date
the opening brief was filed. More than 30 days have elapsed, and defendant has not filed
a supplemental brief.
       Our review of the record pursuant to Wende has disclosed no arguable errors in
defendant’s favor.
                                      DISPOSITION
       The judgment is affirmed.


                                                       /s/
                                                 Duarte, J.


We concur:



      /s/
Hull, Acting P. J.



     /s/
Mauro, J.




                                             3